USCA11 Case: 20-12087    Date Filed: 02/03/2021   Page: 1 of 3



                                                    [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12087
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:20-cv-80665-RAR



FRANKIE RAINES,

                                             Petitioner-Appellant,



                                 versus



OKEECHOBEE CI WARDEN,
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                             Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (February 3, 2021)
          USCA11 Case: 20-12087        Date Filed: 02/03/2021    Page: 2 of 3



Before LAGOA, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

      Frankie Raines, a state prisoner proceeding pro se, appeals the district court’s

dismissal of his petition for a writ of habeas corpus as impermissibly successive.

      We review whether a petition for a writ of habeas corpus was successive de

novo. Patterson v. Fla. Dep’t of Corr., 849 F.3d 1321, 1324 (11th Cir. 2017).

Although a certificate of appealability is generally required to appeal a final order in

a proceeding under § 2254, we have held that the dismissal of a successive habeas

petition for lack of subject matter jurisdiction does not constitute a “final order in a

habeas corpus proceeding” for purposes of § 2253(c). Hubbard v. Campbell,

379 F.3d 1245, 1247 (11th Cir. 2004). Instead, we review that dismissal as a “final

decision” under 28 U.S.C. § 1291. See id.

      Although we liberally construe the pleadings of pro se litigants, issues that a

pro se litigant has not clearly raised on appeal are deemed abandoned and will not

be addressed. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      Without authorization, the district court lacks jurisdiction to consider a

successive § 2254 petition. Bowles v. Sec’y, Fla. Dep’t of Corr., 935 F.3d 1176,

1180 (11th Cir. 2019), cert. denied sub nom, Bowles v. Inch, 140 S. Ct. 26 (2019).

When an initial habeas petition is adjudicated on the merits, a subsequent petition is

successive. See Slack v. McDaniel, 529 U.S. 473, 485-86, 120 S. Ct. 1595 (2000).


                                           2
          USCA11 Case: 20-12087      Date Filed: 02/03/2021   Page: 3 of 3



      Because Raines did not argue, nor even mention, the issue of whether the

petition was improperly dismissed as successive in his brief, he has abandoned the

issue on appeal. Accordingly, we affirm the district court’s dismissal.

      AFFIRMED.




                                         3